DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 05/03/2021 has been entered. Claims 14-16, 18, 19, and 23-34 remain pending in the application, claims 21-22 cancelled, and claims 35-37 have been added. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Non-Final Office Action mailed 02/03/2021.
Response to Arguments
Applicant’s arguments with respect to claims 14 have been considered but are moot because the new ground of rejection does not rely on the previous interpretation of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Arguments directed to the claim as amended are addressed in the body of the rejection below.
Applicant’s arguments with respect to dependent claims 15 and 16 have been considered but are not persuasive. It is shown in Glimsdale’s Figures 2 and 5 the expanded and contracted state of the device, respectively. The application of a tensile force F on the ends of the device to the overall diameter of the device so as to achieve a reduced diameter does not take away from the fact that the two portions of 180 and 185 are included as part of the device. Hence, if the overall diameter is reduced due to the tensile force F, the diameter of the two portions must also be reduced. Paragraphs 55 and 56 of Glimsdale recite the transformation of the device from the contracted to the deployed state, and nowhere does it not include the two portions of 180 and 185 not being a part of the device in either state.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 19, 23, 27, 29, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Center et al. (US PGPub 20150005810) in view of Khairkhahan et al. (US PGPub 2002/0111647), and further in view of Werneth et al (US PGPub 2012/0283585), hereinafter known as “Center, Khairkhahan,” and “Werneth,” respectively.
With regards to claim 14, Center discloses (Figures 22A-22B) a left atrial appendage occluder 400, comprising:
a sealing plate 402, a fixing frame 404 located on one side of the sealing plate 402, and a connection member 406 for connecting the sealing plate 402 with the fixing frame 404, wherein the fixing frame 404 comprises a central longitudinal axis along which a first fixing connector and a second fixing connector and a plurality of supporting rods 408a, 408b arranged around the central longitudinal axis, the supporting rods having first ends and second ends; 
the first ends of the supporting rods are gathered and fixed by the first fixing connector; the second ends of the supporting rods are gathered and fixed by the second fixing connector; and the connection member 406 is connected with the first fixing connector (See first annotated Figure below);

each supporting rod comprises a proximal supporting section, a distal supporting section, and a middle supporting section connected between the proximal supporting section and the distal supporting section (See second annotated Figure below), the middle supporting sections of the rods being substantially parallel to the central longitudinal axis of the fixing frame (a tangential line of the “crest” middle supporting sections containing the anchor bar is parallel to the central longitudinal axis) and having a length configured to ensure contact points and contact area between the fixing frame and a cavity wall when placed in a left atrial appendage to create a stable connection (Paragraph 166);
anchor bars 410 (Paragraph 166; Figure 22A) are arranged on the middle supporting sections and facing to the sealing plate, the anchor bars configured to puncture a wall in a left atrial appendage (Paragraph 165-166 – engages tissue at deployment site);
in a naturally unfolded state of the fixing frame, the middle supporting sections of the supporting rods are arrayed in a spacing manner along a circumferential direction, and cooperate with one another to form a columnar space in an encircling manner about the central longitudinal axis (Fig 22A – the middle supporting sections of 408a and 408b are spaced from each other and along a circumferential direction, they also form a columnar space in an encircling manner by looking at both sections from the side view);
one end of each proximal supporting section is connected with one end of each middle supporting section, and the other end of the proximal supporting section is connected with the first fixing connector (See second annotated Figure below); and
one end of each distal supporting section is connected with each middle supporting section, and the other end of the distal supporting section is connected with the second fixing connector (See second annotated Figure below).


    PNG
    media_image1.png
    729
    637
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    738
    652
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    217
    382
    media_image3.png
    Greyscale

Center, with respect to Figures 22A-B, is silent to a plurality of supporting rods of not less than 3.
However, Khairkhahan teaches (Figures 7-7B) a fixing frame 10 containing a plurality of rods 228 of not less than 3. Center teaches in Paragraph 263 that in general, the frames for any of the devices described herein may be constructed from one or more elongated members.

Center is also silent to a film being positioned around the middle supporting sections along an outer diameter of the fixing frame and covering at least part of an outer surface of each middle supporting section.
However, in the same field of endeavor, Werneth teaches (Figures 37A-C) a film 812 being positioned around the middle supporting sections along an outer diameter of the fixing frame 806 and covering at least part of an outer surface of each middle supporting section (film 812 covers entirety of the fixing frame 806).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the left atrial appendage occluder of Center for the film of Werneth for the purpose of preventing blood flow into the LAA, as well as to filter blood such that they prevent clots from flowing from the LAA into the left atrium (Paragraph 136 of Werneth).
With regards to claim 19, Center further discloses wherein an included angle between each middle supporting section and each distal supporting section is in a range from 90 to 165 degrees (See Figure below, angle is within the range; note that the middle supporting section may be interpreted as being a small section at the apex such that the angle is within the claimed range).

    PNG
    media_image4.png
    621
    580
    media_image4.png
    Greyscale
 
With regards to claim 23, Center further discloses wherein the connection member is flexible (Paragraph 166) or elastic (Paragraph 167).
With regards to claim 27, Khairkhahan teaches wherein the number of supporting rods is in a range from 3 to 6 (Paragraph 69 discloses the number of supports can be modified depending upon the physical properties of the occlusion device as will be apparent to those of skill in the art). Therefore, although 3-6 rods are not explicitly stated, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of rods to match the strong anchoring element that the 3 to 6 rods would assume.
With regards to claim 29, the modified device of Center/Khairkhahan/Werneth discloses a covering component 812 that covers all of the fixing frame 806 (Figure 37B of Werneth).
With regards to claim 34, Center further discloses wherein the connection member 406 and the fixing frame 404 each comprises a proximal end and a distal end, and the distal end of the connection member 406 is fixedly connected with the first fixing connector which is located at the proximal end of .
Claims 15-16 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Center/Khairkhahan/Werneth in view of Glimsdale (US PGPub 2013/0131717).
Regarding claims 15-16, Center/Khairkhahan/Werneth makes obvious the left atrial appendage occluder as claimed in claim 14. Center/Khairkhahan/Werneth are silent to wherein the sealing plate and the fixing frame each have a radial deformability and an axial deformability, and the radial and/or axial deformability of the sealing plate is greater than that of the fixing frame; and wherein under an action of a same radial force, a radial length variation of the sealing plate is greater than a radial length variation of the fixing frame; or under an action of a same radial force, a radial length change rate of the sealing plate is greater than a radial length change rate of the fixing frame; or under an action of a same radial force, a displacement of the sealing plate along an axial force direction is greater than of the fixing frame along the axial force direction.
However, Glimsdale teaches (Figures 2 and 5) wherein the radial deformability of the sealing plate is greater than that of the fixing frame when you compare Figure 2 to Figure 5. In Figure 2, the fixing frame 185 is of smaller diameter than the sealing plate 180. In Figure 5, under some tensile force F, the whole medical device is compressed to the same length and has the same overall diameter. The transition from Figure 2 to 5 shows the radial deformability, as well as the radial length variation and radial length change rate, of the sealing plate is greater than that of the fixing frame because the sealing plate had to be compressed more due to its initial large diameter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the left atrial appendage occluder disclosed by Center/Khairkhahan/Werneth to include the radial deformability and radial length variation/change rate features of the fixing frame and sealing plate as taught by Glimsdale. One of ordinary skill in the art .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Center/Khairkhahan/Werneth in view of Campbell et al. (US PGPub 2012/0172927), hereinafter known as “Campbell.”
Regarding claim 18, Center/Khairkhahan/Werneth makes obvious the left atrial appendage occluder as claimed in claim 14. Center/Khairkhahan/Werneth are silent to wherein the middle supporting sections have a length in a range from 3 mm to 30 mm.
However, Campbell teaches wherein the anchors (NiTi wires) have an overall length from 0.13 to 0.63 inches (3.302 – 16.002 mm) (Paragraph [0092]). This length would satisfy the range of 3 to 30 mm since the middle supporting sections may be interpreted as any middle section of the anchors 106 (Figure 6). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the left atrial appendage occluder disclosed by Center/Khairkhahan/Werneth to include the lengths of the middle supporting sections as disclosed by Campbell. One of ordinary skill in the art would have been motivated to do so to as an obvious size modification. Both the devices of Center/Khairkhahan/Werneth and Campbell serve to occlude the left atrial appendage with a sealing plate and a fixing frame. The middle supporting section of the supporting rods are located on the fixing frame (plurality of anchors 106 make up the fixing frame in Campbell). 
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Center/Khairkhahan/Werneth in view of Glimsdale et al. (US PGPub 2009/0099647), hereinafter known as “Glimsdale 2.”
With regards to claim 28, Center/Khairkhahan/Werneth makes obvious the left atrial appendage occluder as claimed in claim 14. Center/Khairkhahan/Werneth are silent wherein the distal end of the second fixing connector of the fixing frame is a spherical structure.
However, Glimsdale 2 teaches (Figures 14A-14B) wherein the distal end of the second fixing connector of the fixing frame is a spherical structure 122.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the left atrial appendage occluder disclosed by Center/Khairkhahan/Werneth to substitute the spherical structure taught by Glimsdale 2. The difference between the prior art and the claimed invention is that Center/Khairkhahan/Werneth does not teach a spherical structure on the distal end of the second fixing connector of the fixing frame.  Glimsdale 2 teaches (see Figs. 14A-B) a similar left atrial appendage occluder comprising a spherical structure on the distal end of the second fixing connector of the fixing frame.  Accordingly, the prior art references teach that it is known that the second fixing connector of Center/Khairkhahan/Werneth and the second fixing connector of Glimsdale 2 are elements that are functional equivalents for providing a solid end to the occluding device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the second fixing connector taught by Glimsdale 2 for the second fixing connector of Center/Khairkhahan/Werneth because both elements were known equivalents for providing a solid end to the occluding device within the left atrial appendage occluder art.  The substitution would have resulted in the predictable results of providing a distal end to the occluder device.
 Claims 24-25 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Center/Khairkhahan/Werneth in view of Davis et al. (US PGPub 2008/0033421), hereinafter known as “Davis.”
Regarding claim 24, Center/Khairkhahan/Werneth makes obvious the left atrial appendage occluder as claimed in claims 14 and 23. Center/Khairkhahan/Werneth disclose wherein the connection member comprises a proximal connecting end, a distal connecting end, and a connecting rod connected between the proximal connecting end and the distal connecting end; the proximal connecting end is connected with the sealing plate 402; and the distal connecting end is connected with the fixing frame 404 (See annotated figure below of Center). Center/Khairkhahan/Werneth are silent to the distal connecting end comprising a ball socket; and the distal end of the connecting rod comprising a ball head matched with the ball socket.

    PNG
    media_image5.png
    634
    572
    media_image5.png
    Greyscale

However, Davis teaches (Figure 7A, alternatively Figure 16) the distal connecting end comprising a ball socket; and the distal end of the connecting rod 706A/1606 comprising a ball head 1608 matched with the ball socket (Paragraph 139 discloses the ball and socket).

Regarding claim 25, Center/Khairkhahan/Werneth are further silent regarding the connecting rod being an elastic element or of a spring structure.  However, Davis further teaches wherein the connecting rod is an elastic element, or is of spring structure (Paragraph 83).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting rod of Center/Khairkhahan/Werneth to be an elastic element or of spring structure for the purpose of applying a force to close the appendage in a controlled manner to limit the maximum “clamping” or closing force applied so as to not damage nor distort the appendage (Paragraph 83 of Davis).
Regarding claim 30, Center/Khairkhahan/Werneth disclose a diameter of the elongate members (being interpreted as the connecting rod (middle supporting section)) to be 0.008 inches to about 0.015 inches (0.2032 - 0.381 mm) (Paragraphs 119 and 120 of Center). 
Regarding claim 32, Davis teaches wherein the ball head comprises a convex spherical surface facing to the ball socket (Figure 16 – ball 1608 is shown as a spherical surface), the ball socket comprises a concave spherical surface facing to the ball head (the spherical surface of the ball would match the spherical surface of the socket in order to make the connection); and the convex spherical surface is contained in the concave spherical surface to form a movable connection. 
Regarding claims 31 and 33, Davis teaches wherein the ball head and ball socket form a hinge mechanism (Paragraph 139); and wherein the ball head and the ball socket may rotate at any angle (Paragraph 138 – pivot or hinges enable anchor to rotate relative to the rod).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Center/Khairkhahan/Werneth in view of Li et al. (US PGPub 2014/0142612), hereinafter known as “Li.”
With regards to claim 26, Center/Khairkhahan/Werneth makes obvious the left atrial appendage occluder as claimed in claim 14. Center/Khairkhahan/Werneth are silent to wherein the sealing plate is of a double filament woven structure.
However, Li teaches (Figures 6-8) a closure disc (sealing plate) 11 made into a mesh grid 10 via nickel titanium wires by weaving (Paragraph [0068]). A filament is a single thread or a thin flexible threadlike object according to Merriam-Webster. A plurality of nickel titanium wires are woven together and are flexible.  Since at least two filaments are woven together, this is interpreted as being a double filament woven structure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the left atrial appendage occluder disclosed by Center/Khairkhahan/Werneth to include the sealing plate of double filament woven structure as disclosed by Li. One of ordinary skill in the art would have been motivated to do so to improve the blocking of blood flow (Paragraph 68 of Li) with a more tightly constructed and stronger sealing plate.
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Center in view of Glimsdale.
With regards to claim 35-36, Center discloses (Figures 22A-22B) a left atrial appendage occluder 400, comprising:
a sealing plate 402, a fixing frame 404 located on one side of the sealing plate 402, and a connection member 406 for connecting the sealing plate 402 with the fixing frame 404, wherein the fixing frame 404 comprises a central longitudinal axis along which a first fixing connector and a second 
the first ends of the supporting rods are gathered and fixed by the first fixing connector; the second ends of the supporting rods are gathered and fixed by the second fixing connector; and 
the connection member 406 is connected with the first fixing connector (See first annotated Figure above).
Center is silent to wherein the sealing plate and the fixing frame each have a radial deformability and an axial deformability, and the radial and/or axial deformability of the sealing plate is greater than that of the fixing frame; and wherein under an action of a same radial force, a radial length variation of the sealing plate is greater than a radial length variation of the fixing frame; or under an action of a same radial force, a radial length change rate of the sealing plate is greater than a radial length change rate of the fixing frame; or under an action of a same radial force, a displacement of the sealing plate along an axial force direction is greater than of the fixing frame along the axial force direction.
However, Glimsdale teaches (Figures 2 and 5) wherein the radial deformability of the sealing plate is greater than that of the fixing frame when you compare Figure 2 to Figure 5. In Figure 2, the fixing frame 185 is of smaller diameter than the sealing plate 180. In Figure 5, under some tensile force F, the whole medical device is compressed to the same length and has the same overall diameter. The transition from Figure 2 to 5 shows the radial deformability, as well as the radial length variation and radial length change rate, of the sealing plate is greater than that of the fixing frame because the sealing plate had to be compressed more due to its initial large diameter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the left atrial appendage occluder disclosed by Center to include the radial deformability and radial length variation/change rate features of the fixing frame and sealing .
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Center/Glimsdale in view of Werneth.
With regards to claim 37, Center in view of Glimsdale disclose the left atrial appendage occluder as claimed in claim 35. Center further discloses each supporting rod comprises a proximal supporting section, a distal supporting section, and a middle supporting section connected between the proximal supporting section and the distal supporting section (See second annotated Figure above). Center/Glimsdale are silent to a film being positioned around the middle supporting sections along an outer diameter of the fixing frame and covering at least part of an outer surface of each middle supporting section.
However, in the same field of endeavor, Werneth teaches (Figures 37A-C) a film 812 being positioned around the middle supporting sections along an outer diameter of the fixing frame 806 and covering at least part of an outer surface of each middle supporting section (film 812 covers entirety of the fixing frame 806).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the left atrial appendage occluder of Center for the film of Werneth for the purpose of preventing blood flow into the LAA, as well as to filter blood such that they prevent clots from flowing from the LAA into the left atrium (Paragraph 136 of Werneth).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        07/13/2021

/MELANIE R TYSON/Primary Examiner, Art Unit 3771